Citation Nr: 1703952	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-27 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis/gout of the left ankle.


REPRESENTATION

Veteran represented by:	Jerome B. Blevins, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from May 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to service connection for the above claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was initially scheduled for a Travel Board hearing at the St. Petersburg, Florida RO in February 2016.  However, in January 2016, the Veteran's representative requested that the Veteran's hearing be rescheduled, explaining that the Veteran would need someone to drive him three hours from his home to St. Petersburg to attend the hearing, and that no one was available to do so at that time.  Additionally, the Veteran indicated that he had previously been informed that his hearing would take place in Gainesville, Florida, so he had not been anticipating travel to St. Petersburg for the hearing.  The Veteran requested that his hearing be rescheduled for a date on which his hearing could be conducted at a VA facility in Gainesville, Florida. 

Upon following up with the Board's Hearing Coordinator, it was determined that there is no hearing location for a Travel Board hearing closer to the Veteran's home than the St. Petersburg RO.  The Veteran's representative has requested that the hearing be rescheduled and the request to reschedule the Veteran's hearing has been granted by the undersigned Veterans Law Judge.  Accordingly, this case must be remanded to the RO to reschedule the Veteran for his requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Travel Board hearing at the St. Petersburg RO at the earliest available opportunity.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the appeal should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


